Citation Nr: 0413819	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  96-37 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disability, 
manifested by chronic low back pain.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied 
service connection for a low back disability.  Appeal has 
been perfected with respect to this issue.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.


REMAND

Having reviewed the entire record, the Board finds that a 
remand is required for compliance with governing law on 
adjudicatory procedures.  In December 2002, after the 
issuance of the August 2002 Supplemental Statement of the 
Case (SSOC), additional medical evidence was received by the 
Board in the form of a private physician's medical opinion 
report pertaining to the issue on appeal.  These records are 
new records not previously considered by the RO when it 
issued the rating decision from which this appeal arose, and 
were not part of the evidence considered at the time of the 
issuance of the August 2002 SSOC.  The Board further notes 
that these records were received on December 4, 2002, after 
the October 30, 2002, notification of the certification of 
appeal. 

Controlling case law provides that in such instances, the new 
evidence must be referred to the agency of original 
jurisdiction (RO) for the preparation of an SSOC or revised 
SSOC, whichever is appropriate, indicating the RO's 
evaluation of such evidence.  The exception to this 
requirement is that if the claimant has waived his right to 
the RO's initial review of such evidence, then the Board 
would be able to consider that evidence in deciding the claim 
on appeal.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  This decision, issued by the U. S. Court of Appeals 
for the Federal Circuit, essentially invalidated February 
2002 VA regulations in 38 C.F.R. §§ 19.9 and 20.1304 (2002), 
which permitted the Board to develop additional evidence in 
support of an appeal of an RO decision without remanding the 
appeal to the RO, to the extent that they allowed the Board 
to consider new evidence in the first instance without waiver 
of the right to have that evidence first considered by the 
RO.  The record shows no such waiver by the veteran in this 
case.    

In light of the foregoing, the Board finds that this claim 
must be remanded to the RO for the following:

1.  Review the evidence of record after 
the issuance of the August 2002 SSOC.  

2.  Inquire the veteran as to whether 
there are in existence any other or more 
recent evidence relevant to the claim of 
entitlement to service connection for 
lumbar strain.  If so, obtain and 
associate them with the claims folder. 

3.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran a revised SSOC and 
give him an appropriate amount of time to 
respond to it.  The veteran also must be 
given an appropriate amount of time to 
perfect an appeal to the Board is he so 
chooses.    

4.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with both 
notification and assistance requirements 
of the VCAA, as amended, VA regulations 
implementing VCAA, and applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




